Exhibit 10.4

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality requested.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the United States Securities and Exchange Commission.

EXECUTIVE EMPLOYMENT AGREEMENT

Madrid, 1 June, 2009

TOGETHER:

NOVELL SPAIN, S.A., with registered office in C/. José Echegaray, 8, edificio 3,
planta 1a, oficinas 5 y 6, Parque Empresarial Alvia (Las Rozas, 28230 Madrid).
Fiscal Identification Number A79940714 and Social Security Contribution Account
Code 28048338110 (“Company”), represented by Ryan L. Richards acting as Director
of Novell Spain, SA. As the term is used below, the “Novell Group” shall mean
Novell, Inc. and all of its subsidiaries including, without limitation, Novell.
Spain, SA.

AND, Mr. JAVIER FERNÁNDEZ COLADO, of legal age, of Spanish nationality, holder
of Fiscal and National Identity Card number [***], Social Security affiliation
number [***], and resident in [***] Madrid (“Mr. Fernández Colado”).

DECLARE

I. That the Company wishes to cover the role of Senior Vice President-EMEA,
which is a multi-territorial position within the Novell Group based in Madrid
and with direct reporting line to Novell Inc. Chief Executive Officer (“Novell
Inc. CEO”).

II. That Mr. Fernández Colado was initially hired by Novell Spain, SA on
27 February, 2006 as Area Vice President and General Manager, that he was later
promoted to Vice President, Global Channel Sales, and that, on April 1, 2009, he
was offered the position of Senior Vice President-EMEA, subject to the execution
of this contract.

III. That the proposal for the provision of the above labour services has been
put to Mr. Fernández Colado and is brought to effect with the signing of this
indefinite employment contract (“Contract”).

IV. That, therefore, both parties declare their willingness to execute and
interest to formalise this Contract, subject to the provisions of the Royal
Decree 1382/1985 of lst August, based on mutual trust between the parties and in
accordance with the following terms:

 

1. Commencement of Employment

 

1.1 This Contract has an indefinite duration and Mr. Fernández Colado shall
commence his rendering of labour services for the Company on the date on which
his long - term International assignment to the United States comes to an end on
the terms established on clause 2 herein.

[*** Confidential Treatment Requested]



--------------------------------------------------------------------------------

1.2 Mr. Fernández Colado warrants that he is free to take up the employment and
that there are no restrictions or terms in any contract or agreement whether
verbal or otherwise which could prevent or hinder the performance of his duties
to the Company and that the fulfillment of his duties and obligations pursuant
to this Contract will not give rise to any claim against or liability on the
part of the company. If at any time, the Company becomes aware that such
restrictions exist or that any such claims are made, the Company may impose the
corresponding sanction upon Mr. Fernández Colado consisting in the dismissal for
the relevant breach.

 

2. Job Title and Duties

 

2.1 Mr. Fernández Colado will render his services in name of and within the
organisation and management of the Company and Novell Group as “Senior Vice
President-EMEA.” At any time and at the Company and/or the Novell Group absolute
discretion, territories may be added or removed depending on business needs.

 

2.2 While Mr. Fernández Colado’s title for internal recordkeeping purposes
within Novell will be Sr. Vice President-EMEA, the Company agrees that
Mr. Fernández Colado may use the title President-EMEA for external purposes.

 

2.3 During his rendering of services, Mr. Fernández Colada will always act in
the interests of the Company and the Novell Group and carry out all tasks or
duties entrusted to him, reporting to the Novell Inc. CEO. Territories and/or
reporting line may be changed, from time to time, at the Company and/or the
Novell Group total discretion.

 

3. United States long-term International assignment termination

 

3.1 Both parties agree that on July 31, 2009 the long-term International
assignment to the United States will be terminated, which will imply
Mr. Fernández Colado’s return to Spain with the aim that he starts to render his
duties as “Senior Vice President-EMEA”.

 

3.2 The Company commits itself to assume Mr. Fernández Colado’s return costs to
Spain up to a total limit of FIFTY THOUSAND US DOLLARS ($ 50,000).

 

4. Full-Commitment Covenant

 

4.1

In accordance with article 8 of the Royal Decree 1382/1985, 1st August,
Mr. Fernández Colado undertakes not to provide his services to any other person
or entity for the full term of this Contract except with the prior written
authorisation of the Novell Inc. CEO.

 

4.2 In the event of a breach of this commitment the Company will be entitled to
demand the relevant damages compensation and the corresponding employment
disciplinary measures in accordance to legislation in force.

[*** Confidential Treatment Requested]



--------------------------------------------------------------------------------

5. Remuneration Structure

 

5.1 In exchange for Mr. Fernández Colado’s services established in this
Agreement, the Executive shall receive a gross fixed annual remuneration of
EUROS THREE

HUNDRED TWELVE THOUSAND (€312,000). This amount will be paid in 12 equal
instalments, by means of a bank transfer to the bank account designated by
Mr. Fernández Colado, before the last day of the month to which the payment
refers.

The base salary remunerates and includes the full services to be rendered by
Mr. Fernández Colado according to his work position and the circumstances
deriving from his responsibilities in the Novell Group at a multiterritorial
level.

 

5.2 Mr. Fernández Colado could be eligible to receive, in addition to the base
salary, an annual, gross, variable target bonus of 100% of the annual base
salary stated in clause 5.1 above (the “Bonus”). The Bonus is discretionary and
variable and will be calculated depending on the fulfillment of the specific
objectives established by the Company.

This annual on-target variable income will be structured in accordance with the
Company’s applicable policy and rules on this matter and at the Company’s
discretion. Mr. Fernández Colado will be fully informed on his targets for each
corresponding year, as well as on any modification or changes that the Company
and/or the Novell Group may decide on this annual on-target variable income or
its rules.

 

5.3 On April 7, 2009, the Compensation Committee of the Novell, Inc., Board of
Directors (the “Committee”) approved a grant of a non-qualified stock option
award (“Option Award”) to Mr. Fernández Colada to purchase shares of Novell
common stock.

The date on which the Committee approved the Option Award is the Grant Date.

The number of shares of common stock underlying the Option Award is (i) based on
an Option Award value of USD $175,000 and (ii) calculated using the option
valuation methodology currently in effect as determined by Novell.

Subject to Mr. Fernández Colado’s continued employment with Novell, the Option
Award will vest 25% on the first yearly anniversary of the Grant Date.
Thereafter, the remainder of the Option Award will vest an additional 2.08% on
each monthly anniversary of the Grant Date.

The term of the Option Award is eight (8) years.

The exercise price per share of the Option Award will be determined pursuant to
the option plan (the “Option Plan”) under which the Option Award is granted.

The remaining terms and conditions of the Option Award, will be as set forth in
Novell Inc.’s standard stock option agreement (the “Option Agreement”) and the
Option Plan under which the Option Award is granted, both of which will be
provided to Mr. Fernández Colado after and in the event that the Committee
approves the Option Award.

In the event of any conflict between this paragraph and the Option Agreement
and/or the Option Plan, the terms of the Option Agreement and/or the Option
Plan, as the case may be, will govern.

[*** Confidential Treatment Requested]



--------------------------------------------------------------------------------

5.4 On April 7, 2009, the Committee approved an award of restricted stock units
(the “RSU Award”). The date on which the Committee approved the RSU Award is the
Grant Date. The number of RSUs is (i) based on an award value of $USD175,000 and
(ii) determined on the Grant Date in accordance with Novell’s established
procedures.

Subject to Mr. Fernández Colado’s continued employment with Novell, the RSUs
will vest 25% per annum on the first four yearly anniversaries of the grant
date.

These units will be subject to applicable taxes and/or withholdings as may be
required by the laws of the local jurisdiction.

The remaining terms and conditions of the RSUs will be as set forth in Novell’s
standard RSU award agreement (the “RSU Agreement”) and the plan under which the
RSUs are granted (the “RSU Plan”), both of which will be provided to
Mr. Fernández Colado after and in the event that the Committee approves
Mr. Fernández Colado’s RSUs.

In the event of any conflict in terms between this paragraph and the RSU
Agreement and/or the RSU Plan, the terms of the RSU Agreement and/or the RSU
Plan, as the case may be, will govern.

 

5.56 The above-agreed remuneration structure will be subject to periodic review
in line with the Company’s general remuneration review process.

 

5.6 Any salary review and the agreed remuneration shall absorb any statutory
increase in accordance with the legislation in force .

 

6. Company Car

 

6.1 The Company shall place an executive level vehicle at Mr. Fernández Colado’s
disposal for professional and personal (with a maximum of 2/7) use on the basis
of a leasing or renting, which will be inclusive of maintenance and car
insurance.

 

6.2 The Company shall assume the relevant cost for the leasing or renting of the
vehicle.

 

6.3 Personal use of the car will be allowed provided that Mr Fernández Colado is
the holder of a valid driving license in Spain and any other countries he uses
the car in. In case of withdraw of his driving licence for any reason,
Mr. Fernández Colado will immediately stop to use the vehicle and inform the
Company.

 

6.4 Mr. Fernández Colado hereby expressly waives any right that he or any member
of his family or third party may have to make a claim against the Company for
any losses and damages suffered arising from the personal use of the vehicle.

 

6.5 Mr. Fernández Colado undertakes to pay any tax or fine arising from the
personal use of the vehicle and shall not allow the vehicle to be used by a
third party except for those individuals expressly registered as usual drivers
of the car in the leasing or renting contract.

[*** Confidential Treatment Requested]



--------------------------------------------------------------------------------

6.6 Mr. Fernández Colado undertakes to properly return the vehicle promptly upon
termination of this Contract.

 

7. Benefits and Reimbursements of Expenses

 

7.1 Mr. Fernández Colado shall enjoy any corporate benefits corresponding to his
position with the Company in accordance with the Group’s policies.

 

7.2 The Company shall continue to make contributions to a pension plan in favour
of Mr. Fernández Colado. Company’s contributions will be determined depending on
the amount Mr. Fernández Colado contributes. The Company agrees to contribute
the same amount with a maximum limit of 10% of the annual gross base salary of
Mr. Fernández Colado agreed in Clause 5.1.

 

7.3 Mr. Fernández Colado shall be entitled upon presentation of receipts and in
accordance to Group’s Expense Reimbursement Policy, to the reimbursement of his
reasonable expenses incurred in the exercise of his duties and subject to the
Company’s approval.

 

8. Absence and Sickness

 

8.1 In case of absence through illness or other unavoidable cause, Mr. Fernández
Colado must notify it to the Company, on the first day of absence,
notwithstanding the relevant applicable statutory notifications and procedures
under the relevant Social Security regulations.

 

9. Annual Leave

Mr. Fernández Colado shall, in addition to Madrid public and bank holidays, be
entitled to 30 calendar days’ paid holiday per year, which could be enjoyed over
several periods of time, according to the needs of the Company and as agreed by
the same.

 

10. Place and Hours of Work

 

10.1 Due to the complexity of Mr. Fernández Colado’s role and responsibilities,
which are composed of a wide range of multi-territorial responsibilities,
although being located in Madrid, Mr. Fernández Colado undertakes his obligation
to regularly travel within EMEA and occasionally trips to the United States as
may be required and considered necessary for the performance of the duties
entrusted to him by the Company and the Novell Group and which are inherent to
his work post.

 

10.2 Mr. Fernández Colado’s hours of work will be those currently enforceable in
the Company. However, such·working time will apply with flexibility for the
proper performance of his duties in accordance to the business’ needs.

 

10.3 Mr. Fernández Colado expressly accepts the above as an integral, essential
and substantial part of his duties agreed in the present Contract.

[*** Confidential Treatment Requested]



--------------------------------------------------------------------------------

11. Data Protection

 

11.1 Mr. Fernández Colado authorises that the personal data stated in this
Contract may be inserted in one or more personal data files for which there is
the Data Controller (as defined in the Law 15/1999 dated December 1999 on
Personal Data Protection, “Ley Organica 15/1999, dated 13 de diciembre, de
Protecci6n de Datos de Caracter Personal”). The purpose of the personal data
file/s is (i) the management of the relationship between Mr. Fernández Colado
and the Company, as an employee of the Company; (ii) the production of lists,
directories, bulletins, newsletters and other documents alike, to be used
internally by the staff of the Company and the Novell Group on an international
basis; and (iii) the promotion of the professional profile of Mr. Fernández
Colado.

 

11.2 Mr. Fernández Colado hereby express and give his express and unequivocal
consent to the Company to (i) process his personal data in accordance with the
purposes set forth above; (ii) assign or transfer his personal data to other
entities belonging to the Novell Group in order to carry out the data
processing, in accordance with the purposes set forth above; and (iii) transfer
internationally his personal data (including to those countries which do not
offer the same level of protection regarding the data processing as that offered
under Spanish law) for the purposes stated above

 

11.3 Mr. Fernández Colado is hereby informed about his right to access, to
rectify, to erase his personal data; and/or to raise a complaint concerning the
manner in which his personal data is processed. These rights may be exercised by
Mr. Fernández Colado by sending a letter requesting the exercise of the right
that he deems necessary, to the Manager of the Human Resources of the Company,
duly signed and including his name, family name, address and a photocopy of his
identity card (NIF) or any other valid supporting document.

 

11.4 Mr. Fernández Colado hereby undertakes to communicate the Company, as soon
as any modifications take place changes in his civil status, domicile, number of
dependant children and any other circumstances that may affect his Social
Security contributions, or to the taxes or other commitments.

 

12. Intellectual Property

 

12.1 Without detriment to law 11/1986, Mr. Fernández Colado acknowledges that
any result or product explicitly or implicitly derived from his work belongs to
the Company. Specifically, the Company will own exploitation rights relating to
Mr. Fernández Colado’s innovation at work, including the right to pass them on
to a third party without Mr. Fernández Colado’s prior consent and without his
recognition.

 

12.2 Both parties expressly agree that the compensation deriving from the
above-referred issues is specifically included in base salary agreed in Clause
6.1 above.

[*** Confidential Treatment Requested]



--------------------------------------------------------------------------------

13. Equipments Provided to Mr. Fernández Colado

 

13.1 The Company and the Novell Group may provide Mr. Fernández Colado as a work
tool or instrument, the necessary equipments (telephone, fax, cellular phone,
laptop, etc.) for the performance of the duties inherent to his post, according
to the needs and activity of the Company. Consequently, the use of these tools
shall be subject to the following:

(a) solely and exclusively for corporate and professional ends, as a work tool
or instrument for the performance of his duties inherent to his work post; and

(b) it shall be considered acceptable for Mr. Fernández Colado to use said tools
for personal purposes, provided to such use is minimal and to the extent
strictly necessary without, in any event, Mr. Fernández Colado being permitted
to make calls, view, download, send or receive material that does not correspond
to or is not appropriate for professional ends or any other kind of illegal
material, and he may not store or save on the Company and/or Novell Group’s
computers files that are not related to his employment activities.

 

13.2 By virtue of said work-tool status, the Company expressly reserves its
right to adopt the corresponding control measures, which Mr. Fernández Colado
accepts. In the event that undue use of these work tools by Mr. Fernández Colado
is detected, if he makes calls, views or downloads, sends or receives the
material indicated above using a telephone or computer equipment provided by the
Company and/or the Novell Group, the pertinent disciplinary measures shall be
adopted, including dismissal. Equally the Company may bring the corresponding
action as a result of the damages, be they direct or indirect, suffered due to
any infringement on this matter.

 

13.3 This Clause is established by virtue of the Company’s general policy on
this matter.

 

14. Health and Safety

 

14.1 The Company shall offer Mr. Fernández Colado an annual medical check-up,
which shall be carried out by the corresponding Employer Accidents Mutual
Insurance Company (“Mutua Patronal de Accidentes”), without prejudice to any
other additional checkups necessary pursuant to regulations in force at any
given time.

 

14.2 Mr. Fernández Colado declares that he has been duly informed and is aware
of the duties and responsibilities regarding Health and Safety in the workplace,
as well as the occupational risks and the preventive measures relating to the
Company’s activities and the content of his duties and work post.

 

15. Company and the Novell Group Rules and Procedures

Mr. Fernández Colado undertakes the obligation to be bound by the internal
rules, policies and procedures of the Company and the Novell Group which have
been provided to him separately including, without limitation, the Code of
Business Ethics and its underlying policies. Mr. Fernández Colado also agrees
that he will also be bound by any other rules that may come into force during
his rendering of labour services.

[*** Confidential Treatment Requested]



--------------------------------------------------------------------------------

16. Confidentiality

 

16.1 The parties observe that the principal aspect of the Company’s business is
based on a guarantee of total confidentiality. Mr. Fernández Colado undertakes
not to disclose to any person or entity, throughout the term and after the end
of this Contract, any information relating to business, customers, operations,
installations; accounts or finances of the Company or its procedures, methods,
transactions, know how, or any other aspect relating to the activity of these
entities which Mr. Fernández Colado may know or have known as a result of the
provision of his services to the Company, and Mr. Fernández Colado shall act
with the greatest diligence to avoid the publication or disclosure of any
confidential information relating to these matters.

 

16.2 The documents, material, files or any other item of any type related to the
Company and/or the Novell Group shall be deemed confidential. At the termination
date of this Contract for any reason, Mr. Fernández Colado undertakes to return
to the Company any type of document, material or support containing confidential
information and which is in Mr. Fernández Colado’s possession at the time, and
expressly waives any right that may correspond thereto to retain the same.

 

16.3 Mr. Fernández Colado shall be personally liable, without limitation, for
any direct or indirect damages to the Company arising from the breach of this
Clause, notwithstanding any appropriate action which the Company is entitled to
take against the beneficiary of the information.

 

17. Termination

This Contract may be terminated in accordance to the terms stated in the
Severance Agreement attached to the present employment contract. Upon
termination of his employment, in the event that the aggregate cash value of the
payments and benefits to which Mr. Fernández Colado is entitled under the
Severance Agreement is less than the payment(s) to which Mr. Fernández Colado is
entitled by statute or regulation, Mr. Fernández Colado may elect to receive
such statutory termination payments in lieu of the payment and benefits under
the Severance Agreement. In the event that Mr. Fernández Colado chooses to
receive statutory severance payments, the corresponding sections of the
Severance Agreement that provide payments or benefits upon termination shall
become null and void and shall be replaced by the payments or benefits to which
Mr. Fernández Colado is entitled by statute. However, in no event shall
Mr. Fernández Colado be entitled to duplicate payments under both applicable
statute(s) and also under the Severance Agreement. In all other events, except
for those described in the Severance Agreement, Mr. Fernández Colado shall not
be entitled to any additional payments or benefits upon termination of
employment pursuant to any Company plan, policy or practice, or under any
applicable statute, regulation or common law.

[*** Confidential Treatment Requested]



--------------------------------------------------------------------------------

18. Post-Contractual Covenant Non-Com petition

 

18.1 Based on the duties and specialised nature of the functions Mr. Fernández
Colado performs and that compromise the object hereof, the Company has both
industrial and commercial interest in the proper execution and the entering into
the present covenant. Both parties knowing the evident prejudice would be caused
to the Company if Mr. Fernández Colado, once the Contract is terminated by the
Company for whatever reason, would render services to any company belonging to
the same sector, as the privileged information referred to the Company products
and methodology used by the Company and the knowledge of the business and
clients by Mr. Fernández Colado agree the noncompetition once Mr. Fernández
Colado’s services are terminated by the Company, according to the criteria and
rules detailed in the Severance Agreement attached to the present employment
contract. Provided, however, that the parties acknowledge that if Mr. Colado’s
employment is terminated for any reason that results in his eligibility for
severance payments under the Severance Agreement, Mr. Fernández Colado’s
noncompetition obligations shall apply. The parties agree that the payments and
benefits set forth in the Severance Agreement to which Mr. Fernández Colado will
be entitled upon termination will be allocated so as to ensure the
enforceability of this paragraph.

 

18.2 Mr. Fernández Colado expressly acknowledges that (i) the Company and the
Novell Group have an effective and evident commercial and industrial interest in
the regulation of the Post - Contractual Non - Competition covenant, (ii) that
the agreed compensation is totally adequate and highly compensate this
covenant’s limitations and (iii) that any act or competition act, in case of
infringement could cause a very serious economic damage to the Company and/or
the Novell Group, given its line on it. .

 

19. Duties Upon Termination

Once Mr. Fernández Colado’s effective rendering of services is terminated by any
reason and/or ground and independently of any administrative or judicial claims
deriving from his termination of effective rendering of services, Mr. Fernández
Colada shall forthwith deliver to the Company all documents, statistics,
accounts, memoranda, papers, discs, tapes records, credit cards and other items
or assets of whatsoever nature or description which may be in his possession or
control and relate in any way to the business or affairs or customers of the
Company and/or the Novell Group (howsoever the same may have come into his
possession and whether or not they or any of them may have been prepared by him)
and no such documents or other items as aforesaid nor any part or copy thereof,
regardless of the medium on which such copy is stored or held, shall be retained
by him.

 

20. General

 

20.1 This Contract and its annexes may be only amended or modified only by
virtue of a document signed by or on behalf of the parties hereto.

 

20.2 This Contract and the Severance Agreement constitute the entire agreement
between the parties in relation to its content and revokes and replaces any
previous contracts or agreements of any type, whether verbal or written in
relation to its content between the parties. Notwithstanding the foregoing, this
agreement shall not alter or amend any agreements between Mr. Fernández Colado
and Novell, Inc. respecting stock, stock options or restricted stock units, each
of which shall remain in full force and effect in accordance with their terms.

[*** Confidential Treatment Requested]







--------------------------------------------------------------------------------

20.3 This Contract shall be governed by Spanish Law (Royal Decree 1382/1985) and
any conflict arising in respect of its interpretation shall be dealt with by the
Labour Courts of Madrid, the parties hereby expressly renouncing any forum
and/or law which might otherwise correspond to them.

 

20.4 Any headings shall be exclusively for clarification purposes and shall have
no bearing on the interpretation of the Contract. Any references made in this
Contract for Clauses and paragraphs shall refer to the Clauses and paragraphs
herein.

 

20.5 In this Contract the “Novell Group” means Novell Inc. USA and any company
or other entity which is, from time to time:

(a) Its subsidiary; or

(b) a company over which the Company or Novell Inc. has any control; or

(c) any company whose equity share capital is owned as to 20% or more but not
more than 50% by the Company or company in the Novell Group.

 

21. Versions of the Contract

This Contract is executed in two versions, English and Spanish version. In case
of dispute the English version will prevail.

 

/s/ Ryan L. Richards

The Company Represented by Ryan L Richards, Director, Novell Spain, SA Deputy
General Counsel, Novell, Inc.

/s/ Javier Fernández Colado

Mr. Fernández Colado Sr. Vice President - EMEA

[*** Confidential Treatment Requested]